Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 7, 2017

                                     No. 04-16-00531-CV

                                      Yvonne OCANAS,
                                          Appellant

                                               v.

                                       Jose J. OCANAS,
                                            Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-18248
                        Honorable David A. Canales, Judge Presiding


                                        ORDER
        On March 1, 2017, this court issued an opinion and judgment granting the parties’ joint
motion to set aside the trial court’s judgment without regard to the merits and to remand to the
trial court for rendition of judgment in accordance with their settlement agreement. In our March
1, 2017 opinion and judgment, we vacated the trial court’s judgment of June 8, 2016, and
remanded to matter to the trial court for rendition of judgment in accordance with the settlement
agreement. The parties have now filed a joint motion asking this court for immediate issuance of
the mandate. We GRANT the motion and ORDER the clerk of this court to immediately issue
the mandate. See TEX. R. APP. P. 18.1(c).

                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2017.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court